Opinion issued August 8, 2017




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-17-00185-CR
                           ———————————
                  SYLVESTER D. MCFARLAND, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 339th District Court
                           Harris County, Texas
                       Trial Court Case No. 1348552


                         MEMORANDUM OPINION

      Appellant Sylvester D. McFarland has filed a motion to dismiss the appeal in

compliance with Texas Rule of Appellate Procedure 42.2(a). The State is unopposed.

We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We dismiss

any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Keyes and Massengale.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2